Citation Nr: 0932512	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  04-08 354	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether there is new and material evidence to reopen and 
grant a claim for service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1966 to March 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).


FINDING OF FACT

The Veteran was in combat and has been diagnosed with PTSD as 
a result of his combat experiences.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is reopening the claim and granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

New and Material Evidence to Reopen

In January 1996, the Board denied a claim of service 
connection for an acquired psychiatric disorder, to include 
PTSD.  The Veteran subsequently filed a claim of service 
connection for PTSD, which was denied by the Board in an 
August 2002 decision.  These decisions are final based on the 
evidence then of record.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1996).  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2002).  However, a claim will be reopened if new 
and material evidence is submitted.  38 U.S.C.A. §5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

Review of the aforementioned final decisions indicates that 
the claims were denied because the evidence of record did not 
establish that the Veteran's symptoms met the diagnostic 
criteria for PTSD, and the evidence did not indicate that an 
alternate psychiatric disorder onset during service or was 
causally related to service.  At the time of the previous 
decisions, the record reflected that the Veteran had been 
diagnosed with multiple psychiatric disorders, to include 
schizophrenia and dysthymic disorder.  The evidence also 
reflected diagnoses of PTSD.  The previous decisions found 
that the probative value of the PTSD diagnoses was outweighed 
by the countervailing findings of no PTSD, however, because 
the PTSD diagnoses were not based on a review of the 
evidence.  

Evidence submitted in conjunction with this request to reopen 
includes a private psychologist's finding that, based on a 
review of the record, the Veteran met the criteria for PTSD.  
See July 2009 Riebeling report.  The Board finds that this 
evidence is new and material, in that it was previously 
unseen, it relates to an unestablished fact necessary to 
substantiate the claim, namely the existence of a competent 
diagnosis of PTSD, and it raises a reasonable possibility of 
substantiating the claim.  Thus, the claim is reopened.  

Service Connection

Having reopened the veteran's claim, the Board will address 
the merits of the claim for service connection.  The veteran 
contends that he has PTSD, or an alternate psychiatric 
disorder, as a result of in-service combat experience, to 
include engaging in hand-to-hand combat, participating in 
rescue missions, and killing a Viet Cong soldier.  See, e.g., 
December 1989 VA examination record; September 1992 Board 
hearing transcript; October 1998 RO hearing transcript.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim 
for PTSD will vary depending on whether the veteran was 
"engaged in combat with the enemy."  See Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  If the evidence establishes that 
the veteran was engaged in combat with the enemy, and the 
claimed stressor is related to combat (in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where the 
veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence which 
corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after- the-fact medical nexus evidence.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

The evidence indicates that the Veteran was awarded the 
Combat Action Ribbon for his service in Vietnam; this 
evidence is sufficient to establish that the Veteran 
participated in combat operations.  Consequently, his 
stressors, which are related to combat, are deemed credible.  
However, this in and of itself is insufficient to establish 
service connection.  The evidence must also show that he has 
PTSD which is related to the in-service stressors.

Beginning in 1981, post-service records report the Veteran's 
history of psychiatric complaints, such as anxiety, 
nervousness, depression, and nightmares, which were 
attributed to a variety of psychiatric assessments, to 
include atypical depression, dysthymic disorder, 
schizophrenia, schizo-affective disorder, and borderline 
personality disorder.  See, e.g., October 1981 and May 1982 
Nieves treatment records; January 1987 VA treatment records; 
March 1987 and January 1988 private psychiatric evaluations; 
and December 1988 VA examination record.  

In 1989 and 1990, a private physician submitted statements 
reflecting his findings that the Veteran had been 
misdiagnosed and that he actually had PTSD.  See August 1989 
and August 1990 Escabi statements.  The physician detailed 
the criteria he utilized to make this diagnosis, which 
included combat experiences outside usual human experience, 
recurrent and intrusive distressing recollections, recurrent 
nightmares, avoidant behavior, feelings of detachment from 
others, difficulty in falling asleep, irritability or 
outbursts of anger and an exaggerated startle response.  
Subsequent medical records also reflect diagnoses of PTSD, to 
include under the DSM-IV criteria, and in July 2009, a 
private psychologist submitted a report in which she 
documented how the Veteran met each of the diagnostic 
criteria for PTSD.  See, e.g., October 1998 Martinez Cotto 
report; July 2009 Riebeling report.  

VA examinations conducted in December 1989, June/July 1994, 
December 1998, and August 2004 all report the examiners' 
findings that the Veteran did not meet the criteria for PTSD, 
however; rather, the examiners reported a diagnosis of 
schizophrenic disorder, by history, not actively psychotic 
but with atypical depressive symptomatology and strong 
borderline personality features in 1989 and diagnoses of 
dysthymia with anxiety features and borderline personality 
traits in 1994 and 1998.  

After a review of the record, the Board finds that service 
connection is warranted for a psychiatric disorder, currently 
diagnosed as PTSD.  As noted above, the record contains 
findings of PTSD and of no PTSD, all of which are reportedly 
based on a review of the record and clinical evaluation.  See 
generally VA examination records and Escabi statements; July 
2009 Riebeling report.  While all of the private diagnoses of 
PTSD are supported by a clearly stated rationale, however, 
only the December 2004 VA examiner provided rationale for the 
opinion that the Veteran does not have PTSD, to include which 
specific criterion was not met or why the other medical 
opinions were erroneous.  In this case, the Board finds that 
the probative value of the findings of PTSD outweigh the 
probative value of the VA examiners' findings of no PTSD.  
Thus, based on the evidence of combat in service and the 
evidence of a current diagnosis, the claim of service 
connection for a psychiatric disorder is granted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


